                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                      IN TH E UNITED STATES DISTRICT COURT                       November 30, 2018
                      FO R TH E SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                                 H OUSTON DIVISION

JOHN A .KAM ENICKY,
(TDCJ-CID #02020271)
              Petitioner,

V S.                                              CIVIL A CTIO N N O .11-17-3758

LORIE D AV IS,

              R espondent.


                              M EM O M N DU M A N D O PIN IO N



       Petitioner,John       Kamenicky,seeks habeas corpusrelief under 28 U.S.C.j 2254,
challenging aconviction in the 232nd JudicialD istrictCourtofHanis County,Texas. Respondent

tiledaM otionforSummal'yJudgment,(DocketEntl'yNo.9),and copiesofthestatecourtrecord.
Kamenicky has filed his response.(DocketEntry No.             The threshold issue is whether
Kam enicky'sclaim s are procedurally defaulted.

1.     Background

       A jury found Kamenicky guilty of the felony offense of murder. (Cause Number
147761301010). OnAugust21,2015,thecoul'tsentencedKamenickytolifeimprisonment.The
FirstCourtofA ppealsofTexasaffirm ed Kam enicky'sconviction on D ecem ber1,2016.The Texas

CourtofCrim inalA ppeals refused Kam enicky's petition for discretionary review on M arch 29,

2017. K am enicky tiled an application forstate habeas corpus reliefon July 17,2017,w hich the




O :yM OhV D Gh2017h17-3758.b01.wpd
TexasCourtofCriminalAppealsdeniedwithoutwrittenorder,on findingsofthetrialcourt,without

a hearing on N ovem ber8,2017. Exparte Kam enicky Application N o. 87,472-01 atcover.

       On December 12,2017,this Courtreceived Kam enicky's federalpetition. Kam enicky

contends that his conviction is void because he w as not evaluated for com petency before trial.

(DocketEntryNo.1,PetitionforW ritofHabeasCorpus,p.6).
II.    The A pplicable LegalStandards

       ThisCourtreview sK am enicky'spetition forwritofhabeascorpusunderthe federalhabeas

statutes,asamendedbytheAntitenorism andEffectiveDeathPenaltyActof1996(AEDPA).28
U.S.C.j2254;Woodsv.Cockrell,307F.3d353,356(5thCir.2002);Noblesv.Johnson,127F.3d
409,413(5thCir.1997),citingfindhv.Murphy,521U.S.320(1997).
       Sections2254(d)(1)and(2)ofAEDPA setoutthestandardsofreview forquestionsoffact,
questionsoflaw,andmixedquestionsoffactandlaw thatresultinan adjudicationonthemerits.
Anadjudicationonthemeritsikisaterm ofartthatreferstowhetheracourt'sdispositionofthecase
issubstantive,asopposedtoprocedural.''Millerv.Johnson,200F.3d274,281(5thCir.2000).A
state-courtdeterm ination ofquestionsof1aw and m ixed questionsoflaw and factisreview ed under

28 U.S.C. j 2254(d)(1) and receives deference unless it (dwas contrary to,or involved an
unreasonable application ofclearly established Federallaw ,asdeterm ined by the Suprem eC ourtof

theUnitedStates.''Hillv.Johnson,210F.3d48l,485(5th Cir.2000). A state-courtdecisionis
dicontraryto''SupremeCourtprecedentif:(1)thestatecourt'sconclusionisSioppositetothatreached
by gthe Supreme Court)on a question oflaw''or(2)the ksstate courtconfrontsfactsthatare
m aterially indistinguishable from a relevantSuprem e Coul'
                                                          tprecedent''and arrives atan opposite

result. Williamsv.Taylor,l20 S.Ct.1495(2000). A statecourtunreasonably appliesSupreme

O :hM OhVD Gy2017h17-3758.b01.w pd
Coul'
    tprecedentifitunreasonably appliesthe correctlegalrule to thefactsofa particularcase, or

itCdunreasonablyextendsalegalprinciplefrom gsupremeCoul't)precedenttoanew contextwhere
itshould notapply orunreasonably refusesto extend thatprinciple to a new contextw hereitshould

apply.''1d.at1495.Questionsoffactfoundbythestatecourtareiûpresumedtobecorrect...and
greceive)deference...unlessitçwasbasedonanunreasonabledetermination ofthefactsinlight
oftheevidencepresentedintheStatecourtproceeding.'''Hill,210F.3dat485(quoting28U.S.C.
j2254(d)(2)).
       A statecourt'sfactualfindingsare entitled to deference on federalhabeascorpusreview and

arepresumedcorrectundersection2254(e)(1)unlessthepetitionerrebutsthosefindingswith(sclear
andconvincingevidence.''Garciav.Quarterman,454F.3d44l,444(5thCir.2006)(citingfflfg/cc.ç
v.Dretke,412F.3d 582,589(5thCir.2005)and28U.S.C.j2254(e)(1)).Thisdeferenceextends
notonly to express tindingsof fact,butto the im plicitfindings ofthe state courtasw ell. Garcia,

454F.3dat444-45(citingSummersv.Dretke,431F.3d861,876(5thCir.2005);Youngv.Dretke,
356F.3d616,629(5th Cir.2004)).
       W hile,dkgalsageneralprinciple,Rule56oftheFederalRulesofCivilProcedure,relatingto
summaryjudgment,applieswith equalforcein the contextofhabeas corpus cases,''Clark v.
Johnson,202F.3d760,764(5thCir.),cert.denieJ 531U.S.831(2000),theruleappliesonlytothe
extentthatitdoesnotcontlictwiththehabeasrules. Section 2254(e)(1)- which mandatesthat
findingsoffactm ade by a state courtare Sûpresum ed to be correct''- overridesthe ordinaryrulethat,

inasummaryjudgmentproceeding,alldisputedfactsmustbeconstruedinthelightmostfavorable
tothenonmovingparty.Unlessthepetitionercankûrebutg1thepresumptionofcorrectnessbyclear



O :hM O hV D Gh20l7hl7-3758.b01.N d
and convincingevidence''astothestatecourt'sfindingsoffact,thosefindingsmustbeacceptedas

correct.Smithv.Cockrell,311F.3d661,668(5thCir.2002).
       Kamenickyisproceedingpro se.A pro sehabeaspetitionisconstrued liberallyand notheld

to the sam e stringentand rigorousstandardsaspleadingstiled by law yers.See M artin v.M axey,98

F.3d844,847n.4(5thCir.1996);Guidrozv.Lynaugh,852F.2d832,834(5thCir.1988);Woodall
v.Foti,648F.2d268,271(5thCir.UnitA June1981).ThisCourtbroadlyinterpretsKamenicky's
stateandfederalhabeaspetitions.Bledsuev.Johnson,188F.3d250,255(5thCir.1999).
111.   The C laim Based on a D enialofa C om petency H earing

       The scope offederalhabeasreview islimited by the intertwined doctrinesofprocedural

defaultandexhaustion.Bledsuev.Johnson,188F.3d250,254(5thCir.1999).Ordinarily,astate
prisonerseekingfederalhabeasreliefmusttirstCûexhausgtltheremediesavailableinthecourtsof
theState,''28U.S.C.j2254(b)(1)(A),therebyaffordingthosecourtsdûthefirstopportunitytoaddress
andcorrectallegedviolationsofgthejprisoner'sfederalrights.''Colemanv.Thompson,501U.S.
722,731(1991).Theadequateandindependentstategrounddoctrinefurthersthatobjective,for
w ithoutit,dshabeaspetitionersw ouldbeableto avoid theexhaustionrequirem entbydefaulting their

federalclaimsinstatecourt.''Walkerv.Martin,131S.Ct.1l20(2011)(quotingColeman,501U.S.
at732).Exhaustion requiresthattheprisonerûihavefairlypresentedthesubstanceofhisclaim to
thestatecourts.''Noblesv.Johnson,127F.3d409,420 (5thCir.1997).Becausetheexhaustion
doctrine is designed to give the state courts a full and fair opportunity to resolve federal

constitutionalclaim sbeforethose claim sarepresented tothefederalcourts,stateprisonersm ustgive

the state courtsone fullopportunity to resolve any constitutionalissues by invoking one com plete

round ofthe state'sestablished appellate review process.O '
                                                          Sullivan v.Boerckel,526 U .S.838,846


0 :hR A0W D 6y2017h17-3758.b01.w pd
(1999). isDetermining whether a petitioner exhausted his claim in state courtis a case-and
fad-speeificinquiry.''Moorev.Quarterman,533F.3d 338,341(5th Cir.2008)(enbanc).
       lnTexas,acriminaldefendantmaychallengeaeonvietionbytakingthefollowingpaths:(1)
the petitionerm ay file a directappealfollow ed,ifnecessary,by a petition fordiscretionary review

intheTexasCourtofCriminalAppeals;and/or(2)hemaytileapetitionforwritofhabeascorpus
under Article 11.07 ofthe Texas Code ofCrim inalProcedure in the convicting court,which is

transmittedtotheTexasCourtofCriminalAppealsoncethetrialcoul'tdetennineswhetherfindings

arenecessary.SeeTex.CodeCrim.Proc.art.11.07,j3(c);seealsoBusbyv.Dretke,359F.3d708,
723 (5th Cir.2004)(ikl-labeaspetitionersmustexhauststateremediesby pursuing theirclaims
throughonecompletecycleofeitherstatedirectappealorpost-convictioncollateralproceedings.').
       A federalcourtgenerallycannotreview them eritsofastateprisoner'shabeaspetitionifthe

claim s in the petition are procedurally defaulted. See,e.g.,M agwood v.Patterson,561 U .S.320,

340(2010)(tûlfapetitionerdoesnotsatisfytheproceduralrequirementsforbringinganerrortothe
state court'sattention -w hetherin trial,appellate,orhabeasproceedings,asstate law m ay require -

proceduraldefaultwillbarfederalreview.'').A habeasclaim canbeprocedurallydefaultedineither
oftwo ways.Coleman v.Dretke,395F.3d 216,220(5th Cir.2004),cert.denied,546U.S.938
(2005).SeegenerallyO '
                     Sullivanv.Boerckel,526U.S.838,850-56(1999)(Stevens,J.,dissenting)
(explainingthedifferencesbetweenthetwovarietiesofproceduraldefault);Bledsuev.Johnson,188
F.3d 250,254(5thCir.1999).
       First,ûûgplroceduraldefault...occurswhen a prisonerfailsto exhaustavailable state
rem edies and the courtto which petitionerw ould be required to presenthisclaim s in orderto m eet

theexhaustionrequirementwouldnow findtheclaim sprocedurallybarred.''Williamsv.Thaler,602

O :yR AOhV D GQ 017hl7-3758.b0lvw pd
F.3d29l,305(5thCir.201Q).W lwnstateremtdiesarerenderedunavailablebypetitioner'sown
proeeduraldefault,orwhen'sitisobviousthattheunexhausted claim wouldbeprocedurallybarred

in statecourt,we willforego theneedlessSjudicialping-pong'and hold theclaim procedurally
barredfrom habeasreview.''Sonesv.Hargett,61F.3d410,416 (5thCir.1995)(quotingSteelv.
l'otfng,11F.3d1518,1524(10thCir.1993))seealsoColemanv.Thompson,50lU.S.722,736n.1
(1991))(k$(l1fthepetitionerfailedtoexhauststateremediesandthecourttowhichpetitionerwould
berequired to presenthisclaim sin orderto m eetthe exhaustion requirementwouldnow find the

claimsprocedurallybarred,...gthen)thereisaproceduraldefaultforpurposesoffederalhabeas.


       Second,ifthe prisonerhaspresented the claim to the highestavailable state courtbutthat

courthasdismissed theclaim ona state-law proceduralground insteadofdecidingitonthemerits,

the claim has been decided on an independentand adequate state-law ground.See,e.g.,H arris v.

Reed,489U.S.255,262 (1989).ûtlfastate coul'
                                          tclearly and expressly basesitsdismissalofa
prisoner's claim on a state proceduralrule,and thatproceduralrule provides an independentand

adequate ground fordism issal,the prisonerhasprocedurally defaulted hisfederalhabeasclaim .''

Noblesv.Johnson,127F.3d409,420(5thCir.1997),cert.denie4 523U.S.1139(1998).Thestate
proceduralrule m ustbe û$170th independentofthe m eritsofthe federalclaim and an adequate basis

forthecourt'sdecision.''Finleyv.Johnson,243F.3d215,218(5thCir.2001).A stateprocedural
rule is an adequate basis for the court's decision only if it is Ststrictly or regularly applied

evenhandedly to thevastmajorityofsimilarclaims.''Amosv.Scott,61F.3d 333,339 (5th Cir.)
(emphasisomitted),ccr/.denied,516U.S.1005 (1995).



O :yM O hV DG h2017y17-3758.b01.wpd
       Kam enicky assertsthatthe trialeourtfailed to eondud a com peteney hearing priorto trial.

(DocketEntryNo.1,FederalPetition,p.6).Respondentarguesthatthisclaim isprocedurallybarred
because Kamenicky failed to exhaustavailable state courtremedies. (DocketEntry No.9,
Respondent'sM otion forSummaryJudgment,p.7).
       The state courtrecord show s that Kamenicky presented five grounds challenging the

sufficiencyoftheevidenceinhisstateapplicationforpost-convictionrelief.(DocketEntryNo.10-
17,pp.10-19). Kamenicky also challenged the sufficiency ofthe evidence in hispetition for
discretionaryreview.(DocketEntryNo.l0-9,p.9).
       ln the instantfederalpetition,K am enicky com plainsthathe should have had a com petency

exam ination before trial.H ow ever,K am enicky did notraise the issue ofcom petency in eitherhis

stateapplication orpetition fordiscretionary review.

       Asnoted,ûûga)proceduraldefault...occurswhen aprisonerfailstoexhaustavailablestate
rem ediesand the courtto which the petitioner would be required to presenthis claim s in orderto

m eetthe exhaustion requirem entwouldnow findtheclaim sprocedllrallybalTed.''.
                                                                             hrt/àhfc:v.Johnson,

127F.3d409,420(5thCir.1997)(citationandinternalquotationmarksomitted).Kamenickyfailed
to exhauststate courtrem edies w ith regard to hiscom petency hearing claim raised in his federal

habeas petition. Should this Court require K am enicky to return to state court to satisfy the

exhaustion requirem entw ith the TexasCourtofCrim inalAppeals,thatcourtw ould find the claim s

procedurally barredundertheabuseofthewritdoctrinefound inArticle 11.07,j4 oftheTexas
Code ofCrim inalProcedure. Because Texasw ould likely baranotherhabeascorpusapplication by

K am enicky,he has com m itted a proceduraldefaultthat is sufficientto barfederalhabeas corpus

review.See,e.g.,Bagwellv.Dretke,372F.3d 748,755-56 (5th Cir.2004)(holdingapetitioner

O :hM O hV DG h2017h17-3758.b01.N d
procedurally defaulted by failing to Csfairly present''aclaim to the state courtsin his state habeas

corpusapplication);Smith v.Cockrell,311F.3d 661,684 (5th Cir.2002)(holdingunexhausted
claimswereprocedurallybarred);Jonesv.Johnson,171F.3d270,276-77 (5thCir.1999)(same).
       To overcom etheproceduralbaron nonexhaustion,K am enicky m usttddem onstrate cause for

thedefaultandactualprejudiceasaresultoftheallegedviolationoffederallaw,ordemonstratethat
failureto considerthe claimswillresultin a fundamentalmiscarriage ofjustice.''Coleman v.
Thompson, 501

Quarterman,522 F.3d 517,523-24 (5th Cir.2008).Kamenicky offersno argumentsthatwould
excuse the procedural default. K am enicky does not dispute that this claim is unexhausted.

Kam enicky'sclaim relatingtothefailureto conductacom petencyexam ination isdism issedbecause

itisprocedurally-barred.

IV .   Conclusion

       Respondent's M otion for Summary Judgment,(DocketEntry No.9),is GRANTED.
Kam enicky's petition for a w rit of habeas corpus is D EN IED . This case is D ISM ISSED . A ny

rem aining pending m otionsare D EN IED asm oot.

       The show ing necessary for a Certificate of A ppealability is a substantialshowing of the

denialofaconstitutionalright.Hernandezv.Johnson,213F.3d243,248(5thCir.zoooltcitingk
                                                                                  so ck
v.McDaniel,429 U.S.473,483 (2000)). An applicantmakesa substantialshowing when he
demonstratesthathisapplication involvesissuesthataredebatableamongjuristsofreason,that
anothercourtcould resolve the issuesdifferently,orthatthe issuesare suitable enough to deserve

eneouragementtoproceedfurther.SeeClarkv.Johnson,202F.3d760,763(5thCir.2000).



O :yM O yV DG h2017y17-3758.b01.wpd
       W henthedistrictcourtdeniesahabeaspetition on proceduralgroundswithoutreaching the

prisoner'sunderlying constitutionalclaim ,a COA should issuewhen theprisonershows,atleast,

thatjuristsofreasonwouldfinditdebatablewhetherthepetition statesavalidclaim ofthedenial
ofaconstitutionalrightandthatjuristsofreasonwouldfinditdebatablewhetherthedistrictcourt
wascorrectinitsproceduralruling.Ruddv.Johnson,256F.3d317,319(5thCir.zoolltcitingSlack,
529U.S.at484).Kamenickyhasnotmadethenecessaryshowing.Accordingly,acertificateof
appealability isD EN IED .
       SIGNEDatHoustonTexas,on
                             ,
                                                .
                                                    7      ,2018.




                                         V AN ESSA D .GILM O RE
                                         UN ITED STA TES D ISTRICT JU D GE




O :hM OyV D Gh2017y17-3758.b01.w pd
